Exhibit 99.1 Duke Medicine Laboratory Corporation of America Contact: Debbe Geiger Investor/Media Contact: Duke Medicine News & Communications Stephen Anderson – 336-436-5274 919-660-9461 Company Information: Debbe.Geiger@Duke.edu www.labcorp.com FOR IMMEDIATE RELEASE: April 20, 2010 9:00am Duke, LabCorp Combine Forces to Create The Biomarker Factory Durham and Burlington, N.C. - Duke University Medical Center and Laboratory Corporation of America®Holdings (LabCorp®) (NYSE: LH)announced today the formation of a joint venture to commercialize new biomarkers. The new entity is designed to speed the translation of newly discovered biomarkers into widely available clinical tools that can measure individual therapeutic responses, predict disease progression, and evaluate any number of biologic or disease-causing processes. This innovative venture known as The Biomarker Factory combines Duke’s excellence in biomarker discovery and validation with LabCorp’s expertise in the development and commercialization of innovative diagnostic and laboratory tools. “The Biomarker Factory is at the intersection of translational medicine and personalized medicine,” said Victor J. Dzau, MD, Chancellor for Health Affairs, Duke University, and CEO, Duke University Health System. “By consolidating our collective strengths, this joint venture will be uniquely positioned to accelerate the translation of scientific discoveries into clinical practice, and create the potential for a major step forward in our pursuit of personalized medicine.” “The Biomarker Factory will position Duke and LabCorp on an end-to-end pathway from the research bench to the physician office,” said David P. King, Chairman and Chief Executive Officer of LabCorp. “The Biomarker Factory will contribute greatly to the realization of the promise of individualized medicine and will assist physicians in understanding how to use newly developed biomarkers to improve patient outcomes and reduce healthcare costs.” Biomarkers are being used in developing treatments for diseases such as Alzheimer’s, heart disease, breast and lung cancer. Recent groundbreaking research by Duke scientists, John McHutchison and David Goldstein -more- demonstrated how biomarkers can give critical information about the likelihood that a patient will benefit from treatment for Hepatitis C. “Biomarkers give us clues about what to expect about the risk of an illness, its future course and response to treatment, including benefits and harms,” commentedRob Califf, MD, Vice Chancellor for Clinical Research at Duke University Medical Center and Director of theDukeTranslational Medicine Institute. “A particularly exciting aspect of this partnership is that we will be developing deep knowledge about appropriate use of biomarkers in clinical practice and how to provide this information so that patients and doctors can make better decisions,” added Andrew Conrad, Ph.D., Executive Vice President and Chief Scientific Officer of LabCorp. The Biomarker Factory will benefit from hundreds of thousands of biological samples contributed by Duke, as well as the infrastructure already in place in the Duke-led, large-scale epidemiology study known as MURDOCK, which is currently recruiting 50,000 people into a registry. The Biomarker Factory will also capitalize on LabCorp’s biorepository being developed to discover and validate biomarkers in human disease. Financial terms were not disclosed. “The Biomarker Factory will leverage existing assets in both founding organizations and focus them in a new way to rigorously demonstrate the utility of biomarkers to stratify disease, conserve healthcare resources, and optimize health outcomes,” says Victoria Christian, Chief Operating Officer of the Duke Translational Research
